

115 S2893 IS: To provide for prompt payments to small business contractors, and for other purposes.
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2893IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Cardin (for himself and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for prompt payments to small business contractors, and for other purposes.
	
 1.Prompt payments of small business contractorsSection 2307(a) of title 10, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
 (2)by striking The head of any agency may— and inserting (1) The head of any agency may; and (3)by adding at the end the following new paragraph:
				
 (2)(A)For a prime contractor (as defined in section 8701 of title 41) that is a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), the head of an agency shall, to the fullest extent permitted by law, establish an accelerated payment date with a goal of 15 days after receipt of a proper invoice for the amount due if a specific payment date is not established by contract.
 (B)For a prime contractor that subcontracts with a small business concern, the head of an agency shall, to the fullest extent permitted by law, establish an accelerated payment date with a goal of 15 days after receipt of a proper invoice for the amount due if—
 (i)a specific payment date is not established by contract; and (ii)the prime contractor agrees to make payments to the subcontractor in accordance with the accelerated payment date, to the maximum extent practicable, without any further consideration from or fees charged to the subcontractor..